Citation Nr: 1121826	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.  

In his February 2010 substantive appeal, the Veteran requested a travel board hearing.  The record reflects that the Veteran failed to report to his March 2011 scheduled hearing.  As there is no indication that the Veteran has requested to reschedule his hearing or has provided good cause with regard to why he failed to report, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Tinnitus has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for tinnitus on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to service connection for tinnitus.

The Veteran's service treatment records contained a February 2002 hearing conservation examination wherein the Veteran checked the box next to yes when asked if he had ringing in the ears.  Thus, there is evidence that the Veteran experienced ringing in the ears during service.

In August 2009, the Veteran underwent a VA audiological examination.  The Veteran reported a history of noise exposure in the military from jet aircraft engines and air impact tools.  He stated that his tinnitus began seven or eight years earlier during service.  He added that his tinnitus was bilateral and constant.  Following examination, the audiologist indicated that because the Veteran has normal hearing, his complaint of tinnitus requires referral to another provider for determination of etiology.  

An August 2009 addendum written by a physician's assistant reiterated that the audiological examination was negative for hearing loss.  The examiner opined that as tinnitus without hearing loss is considered a normal variant, the Veteran's tinnitus is less likely as not caused by or related to his military service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion is inadequate upon which to base a determination because the examiner did not provide a sufficient rationale for his conclusion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a mere review of the claims file without more does not automatically render an examiner's opinion persuasive).  Because the examiner did not support his opinion with a sufficient rationale, and the rationale is not otherwise apparent based on the other evidence of record, the Board affords it little persuasive value.

On the contrary, the Board observes that the Veteran is competent to report that he began experiencing tinnitus during service which has continued on a constant basis.  The Board finds his report credible, especially as it is supported by the February 2002 service treatment record.  Further, the August 2009 VA examiners did not dispute that the Veteran had tinnitus.  Thus, there is competent and credible evidence that the Veteran has experienced constant tinnitus since approximately 2002 to the present.  

The Board observes that it could remand for another VA opinion.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's tinnitus began during his military service.  Therefore, remand is not necessary here to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. 
§ 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, entitlement to service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


